Citation Nr: 1547139	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status-post excision of plantar fibroma with mild motor sensory changes with hammer toes and clawing toes of the right foot (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO that declined to reopen a claim for service connection for a lumbar spine disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 2010, the Veteran testified during a hearing before the undersigned in Washington, D.C.

In August 2010, the Board found new and material evidence to reopen the Veteran's claim and remanded the case to the RO for additional development of the record.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2015, VA's Appeals Management Center (AMC) issued a supplemental statement of the case; and returned the case to the Board in April 2015.  In May 2015, the Veteran reported having no other information or evidence to submit; and requested that the case be decided as soon as possible.

The Board acknowledges that the issue of entitlement to an effective date earlier than June 29, 2007, for service connection for an anxiety disorder also has been perfected for appeal.  The Board's review of the claims file reveals that the Veteran has yet to be afforded a hearing on that matter, as requested, before a Veterans Law Judge.  As such, the issue is not ripe for disposition at this time and will be the subject of a subsequent Board decision, if otherwise in order.

           
FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, degenerative arthritis of the lumbar spine had its onset in service.  

2.  The Veteran's bilateral L5 spondylolysis and grade one L5-S1 spondylolisthesis are congenital or developmental conditions, and were not subject to a superimposed disease or injury aggravating the conditions during active service.

3.  A lumbar spine disability other than degenerative arthritis was not exhibited during active service; and is not otherwise related to the Veteran's active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Bilateral L5 spondylolysis and grade one L5-S1 spondylolisthesis were not incurred or aggravated in active service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

3.  A lumbar spine disability other than degenerative arthritis was not incurred or aggravated in active service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

There is no evidence of symptoms of a lumbar spine disability prior to the Veteran's entering active service in November 1963, and he is presumed to have been in sound condition at enlistment.  However, the U.S. Court of Appeals for Veterans Claims (Court) held that the presumption of soundness does not apply to congenital or developmental conditions, because such conditions are not considered diseases or injuries for VA purposes.  See Quinn v. Shinseki, 22 Vet. App. 390, 396 97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, 38 C.F.R. § 3.303(c) provides that, due to universally recognized medical principles, the notation or discovery of certain conditions during service, including congenital malformations, constitutes clear and unmistakable proof that such conditions preexisted service.  As such, if the Veteran is found to have a current lumbar spine condition that is of a congenital or developmental nature, the fact that such condition was not noted on his entrance examination does not preclude it from being a preexisting condition.

A preexisting condition will be considered to have been aggravated by active duty service where there is a lasting increase in disability during such service, unless there is a specific finding such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi,  276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

In this case, the Veteran's entrance examination in September 1963 revealed no spine or other musculoskeletal abnormalities.  His service treatment records first show a complaint of pain in the sacro-lumbar area in August 1965.  At that time, the Veteran reported not knowing how he injured his back.  In September 1967, the Veteran reported pain of a dull nature in the mid-epigastrium, with radiation to the back and some relief from food.  No other complaints of low back pain were recorded during active service. 

There is no competent evidence of arthritis of the lumbar spine in active service or within the first post-service year.

X-rays taken of the lumbosacral spine nearly a decade later in June 1977 first reveal one degree spondylolisthesis, with slight narrowing of the L5 interspace.

During a September 1977 VA examination, the Veteran reported involvement in a fight during active service and that he was knocked down; and that he hit the back of his head and his back on the steel deck of a ship.  He reported having recurrent back pain since then.  The Veteran reported complaining about his low back pain on a number of occasions, but was told that it was associated with his ulcer pain and no further treatment was given.  He currently reported little or no radiation of the back pain, but stated that certain twisting movements aggravated the pain.  

Examination of the spine in September 1977 revealed a normal gait; there was a slight dorsal kyphosis.  The musculature of the back and extremities appeared completely normal, with no evidence of atrophy or muscle spasm or flaccidity.  The Veteran could bend forward to reach within approximately 8-to-10 inches of the floor with his fingertips.  Extension of the back was normal in range with no difficulty encountered, as was lateral bending.  Rotation to the right caused some slight discomfort in the upper lumbar area.  Deep tendon reflexes were equal bilaterally, and there was normal strength in both lower extremities.  Straight leg raising was negative bilaterally to approximately 80 degrees.  The Veteran walked on heels and toes without difficulty.  The diagnosis was chronic lumbosacral strain.

Private records, dated in May 1984, reveal that the Veteran had a 20-year history of low back pain with some radiation into both legs; and no previous history of injury.  He had occasional setbacks of pain, and had been noted to have a fibroma in his right foot.  The Veteran had no other orthopaedic treatment or evaluation.  The pain had steadily gotten worse.  Although the Veteran had not missed any work, he had increasing pain so that it was difficult for him to do his work.  He had some pain on a daily basis.

Examination by a private physician in May 1984 revealed that the Veteran was able to forward flex his lumbar spine, and extend with no significant discomfort.  Straight leg raising was negative for radicular pain.  Reflexes were 2+ and symmetrical.  Motor and sensory examination was entirely intact.  X-rays taken of the lumbar spine revealed a spondylosis at L5-S1 with a grade one spondylolisthesis.  The Veteran also had a retrolisthesis of L4 and L5, and had two degenerative discs related to this spondylitic defect.  He had mechanical type of low back pain.  The private physician opined that the leg pain may be referred pain, although intermittent radicular pain could not be entirely ruled out. 

VA records, dated in March 1985, show complaints of low back pain with lower extremity symptoms.  At that time the Veteran underwent surgery for excision of a fibroma in the right foot.  He reported a long history of low intermittent back pain with radiation to bilateral posterior thighs and down to the knees and occasionally the ankles.  His only treatment in the past had been muscle relaxers and anti-inflammatory medicines.  He also reported pain as more frequent lately.  X-rays revealed a grade two spondylolisthesis.  Following examination, the Veteran was scheduled for Williams' exercises, to be performed as an outpatient.  

In May 1988, the Veteran reported worsening lower back pain.  In November 1988, he reported intermittent pains in his back; the impression then was first degree spondylolisthesis, L5-S1.  In January 1999, the Veteran reported that he walked with an altered gait, which caused years of undue stress on his back resulting in severe pain.

In January 2000, a VA orthopaedic surgeon noted the Veteran's history of low back pain, on and off since 1966; and that the Veteran took medications and did exercises.  The VA orthopaedic surgeon also noted that the Veteran had problems with his feet and had to limp, which caused more back pain with radiation to the right leg.  On examination, the Veteran walked slowly without a limp; he was able to toe-heel walk and to squat.  X-rays were not available, but were reported as showing degenerative disc disease at L3-L4 and L4-L5, and also a scoliosis with the convexity to the right.  Diagnoses were degenerative disc disease of the lumbar spine, and sciatica; no invasive procedures were indicated.  The VA orthopaedic surgeon opined that the Veteran's foot problems were more likely than not aggravating his back symptoms.

VA physical therapy records, dated in January 2007, show that the Veteran's gait was impaired and showed a "flat foot" pattern; and a history of surgery for removal of plantar fibroma in the right foot in 1984.  The physical therapist noted the Veteran's long history of low back pain with treatment through the years since the 1960's; and that a scoliosis of the thoracic spine had been diagnosed in the 1960's.  The physical therapist indicated that the foot surgery may or may not be related to the Veteran's back pain, but that the Veteran had a right leg length discrepancy of one-quarter inch, which needed to be corrected for possible relief of back pain.  

Computed tomography of the pelvis conducted in March 2007 revealed degenerative changes of the lower spine.  In June 2007, the Veteran reported a level of pain "6 or 7" (on a scale of 10) most of the time in his low back, which 'bore down" on him and made it difficult for him to focus.

In February 2010, a VA podiatrist opined that the Veteran's foot position could be a contributory factor to his low back pain.

In May 2010, the Veteran testified that he now wore inserts in his shoes to give his feet and his back some support, and that he wore a back brace.  He also testified that he was "knocked out unconscious by a Golden Glove Prizefighter" in active service, and was put "in a state of amnesia...."  The Veteran testified that his face swelled, his eyes were shut, and that he was "in a bad shape for over a week from just that blow," and that he hit the steel deck.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

During a November 2010 VA examination, the Veteran denied any pre-service lower back conditions, problems, injuries, or trauma; and also denied any lower back injuries or trauma after his discharge from active service.  The Veteran reported being "knocked unconscious" by a fellow crewmember while sparring, and that he was unsure whether his lower back was injured at the time.  He was unaware of any other lower back injuries or trauma during active service.  The Veteran reportedly had upper and lower back pain while climbing and descending stairs during active service, and believed that his bilateral foot condition was a major contributor to his lower back condition.  The Veteran reported symptoms of numbness and paresthesias in the lateral lower leg and plantar aspects of both feet; unsteadiness; and leg weakness, right worse than left.  He reported constant pain in the midline, and on the right and left of midline in the lower back; and that he was unable to walk more than a few yards using a cane.

Examination of the spine in November 2010 revealed lumbar flattening, pain with motion, and tenderness.  Sensory examination of lower extremities was decreased on pinprick and light touch.  The examiner reviewed MRI scans of the lumbosacral spine conducted in May 2009, which revealed degenerative scoliosis and lumbar spondylosis reported at L2-S1 levels; and bilateral L5 spondylolysis and grade one spondylolisthesis reported at L5-S1 level.  The examiner also reviewed X-rays taken of the lumbosacral spine in January 2008, which revealed disc space narrowing at L4-L5; and a pars and articular defect at L5 bilaterally.

The November 2010 examiner explained that the Veteran's bilateral L5 spondylolysis and Meyerding grade one L5-S1 spondylolisthesis were congenital or developmental, and were not acquired as a consequence of the Veteran's active service; and that the Veteran's lumbar spondylosis and mild degenerative lumbar scoliosis were acquired conditions, and were neither congenital nor developmental.  The November 2010 examiner opined that none of the radiographic findings is secondary to or attributed to the Veteran's active service, and that the Veteran's lumbar condition is not related to his foot condition.  In support of the opinion, the November 2010 examiner reasoned that there are no studies published in peer reviewed medical journals with Level I or Level II medical evidence supportive of an opinion that a "soft tissue" condition involving the foot would cause or result in degenerative spinal conditions greater than that in the population without a soft tissue foot condition.

In December 2011, a VA podiatrist opined that the Veteran's lower back condition may be aggravated by flat feet.

The report of a March 2015 VA examination includes a diagnosis of degenerative arthritis of the spine.  The March 2015 examiner noted that the Veteran denied any pre-service lower back conditions, problems, injuries, or trauma; and also denied any lower back injuries or trauma after his discharge from active service.  The March 2015 examiner also noted that the Veteran began experiencing lower back pain during his active service.  The Veteran reported being "knocked unconscious" by a fellow crewmember while sparring, and was unsure whether his lower back was injured at the time.  He was unaware of any other lower back injuries or trauma during active service.  He reportedly had upper and lower back pain while climbing and descending stairs during active service, and had been prescribed muscle relaxers for his back pain.  

During the March 2015 VA examination, the Veteran reported working post-service for the postal service; he retired in 2007.  He took medications and muscle relaxers; and noted that whenever he lifted or bent over, he developed pain.  The Veteran now wore a back brace for support.  Following examination, the March 2015 examiner explained that the Veteran's bilateral L5 spondylolysis and grade one L5-S1 spondylolisthesis were either congenital or developmental; and opined that both were less likely as not aggravated by a superimposed disease or injury during active service, resulting in additional disability.  In support of the opinion, the March 2015 examiner reasoned that there was no new documentation regarding the Veteran's back condition since the November 2010 VA examination.

The March 2015 examiner further explained that the Veteran's lumbar spondylosis and mild degenerative lumbar scoliosis were neither congenital nor developmental; and that it was less likely as not that the conditions were incurred in or aggravated as a result of any incident, injury, or disease during active service; and it was less likely as not that the conditions were aggravated by the service-connected right foot disability or by any other service-connected disability.  In support of the opinions, the March 2015 examiner reasoned that there was no evidence in the medical literature to support a service-connected foot condition resulting in a degenerative spine condition; and that a degenerative condition is a separate entity.  The March 2015 examiner also noted that service treatment records were limited on any complaints of a back condition; and that objective documentation supports normal wear and tear and the aging process for both the developmental and non-developmental conditions.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the March 2015 examiner found few complaints of back pain in active service, and suggested that the Veteran's current lumbar spine disabilities resulted from normal wear and tear and the aging process.  The Board, however, does concede that the overall evidence establishes the onset of the Veteran's low back pain during active service.  As explained further below, the Board finds that the March 2015 examiner's finding that the Veteran "began experiencing lower back pain" during his active service to be in equipoise with the evidence against the claim as to whether a lumbar spine disability is the result of any incident, injury, or disease during active service (i.e., the knock-out blow and fall to the deck).  

Specifically, the Veteran's service treatment records, dated in April 1964-prior to the first documented complaints of low back pain, do reveal that the Veteran had been struck in the jaw; and that he fell to the deck, and struck his forehead.  At the time the Veteran was unclear as to whether he lost consciousness.  The following morning he could open his mouth more than the previous evening; and he then reported having bright red rectal bleeding in spots, on stool, and on toilet tissue.  Again, there were neither complaints of low back pain nor a diagnosis of a lumbar spine disability at the time.  Records show that the Veteran first complained of low back pain approximately a year after he fell to the deck in August 1965, and then had not known how he had injured his back.  The March 2015 examiner's finding that the Veteran "began experiencing lower back pain" during his active service is consistent with a history of low back pain, as described by the Veteran.  

Moreover, the Veteran has claimed a continuity of symptomatology with regard to his low back pain since service; and his testimony as to the nature of the "knockout blow" and fall to the deck reflects serious injury at the time.  Again, the Board finds the Veteran's statements to be credible.  He is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of an in-service fall and a finding of low back pain beginning in active service, as well as lay evidence of continuity of low back pain after discharge, and a current diagnosis of degenerative arthritis of the spine, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Resolving all doubt in the Veteran's favor, the Board finds that degenerative arthritis of the lumbar spine had its onset in service.  See 38 C.F.R. § 3.102 (2015).  

Regarding the Veteran's bilateral L5 spondylolysis and grade one L5-S1 spondylolisthesis, which are each considered as congenital or developmental conditions, there is no competent evidence of record of aggravation by a superimposed disease or injury during active service, resulting in additional disability.  Nor is the Veteran shown to have the medical expertise to diagnose or determine the etiology of spondylolysis or spondylolisthesis.  While the Veteran's lay statements regarding the circumstances of his in-service fall and his continuity of symptomatology of low back pain since that time have been accepted as credible and persuasive, he is not shown to be competent to render an opinion as to the nature of any superimposed disease or injury during active service, or to identify which specific current disorders of the lumbar spine are related to his in-service fall or responsible for ongoing symptomatology he has experienced since the in-service fall.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence.

Regarding the remaining acquired lumbar spine disabilities, the Board finds that the March 2015 examiner's opinion against a nexus to active service is factual accurate, fully articulated, and contains sound reasoning.  There is no competent evidence to the contrary, and no other basis to support an award of service connection.

Moreover, in this case, the competent evidence weighs against a finding that any lumbar spine disability is attributed to the service-connected right foot disability.  Here, both the November 2010 and March 2015 examiners explained that the medical literature does not support that either a "soft tissue" condition or the service-connected foot condition resulted in a degenerative spine condition.  While other health care providers have suggested that the Veteran's foot problems-(i.e., gait, flat feet, leg length discrepancy)-may be aggravating his back symptoms, the Board finds these opinions to be too vague in nature and without supporting rationale.  Consequently, the opinions are afforded lesser probative value than the November 2010 and March 2015 opinions.  Also, as noted above, the Veteran is not shown to be competent to render an opinion as to the nature of his underlying lumbar spine disabilities, or to opine that a lumbar spine disability is related to service or due to or aggravated by his service-connected right foot disability.  In essence, the Board finds that the issue presented is not one in which the Veteran's lay contentions can serve to support an award of service connection-other than for a showing of continuity of symptomatology of low back pain post-service.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral L5 spondylolysis and grade one L5-S1 spondylolisthesis, and for lumbar spine disabilities other than degenerative arthritis.  See Walker, supra.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as discussed, the Board further concludes that service connection for degenerative arthritis of the lumbar spine is granted.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for bilateral L5 spondylolysis and grade 1 L5-S1 spondylolisthesis is denied.

Service connection for a lumbar spine disability other than degenerative arthritis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


